United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50053
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FLOR DEL RIO, also known as Flor Del Rio-De Mendez,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. 3:04-CR-1869-ALL
                        --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Flor Del Rio appeals her sentence following her guilty-plea

conviction of one charge of illegal reentry into the United

States.   Del Rio argues that the district court erred in

sentencing her under a mandatory sentencing guidelines scheme.

She acknowledges that this claim is reviewed for plain error

only, but she contends that she can meet this standard.

     The district court committed error that is plain by

sentencing Del Rio under a mandatory sentencing guidelines


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50053
                                -2-

regime.   See United States v. Mares, 402 F.3d 511, 520-21

(5th Cir. 2005), petition for cert. filed (U.S. Mar. 31, 2005)

(No. 04-9517); United States v. Valenzuela-Quevedo, 407 F.3d 728,

732 (5th Cir. 2005), petition for cert. filed (July 25, 2005)

(No. 05-5556).   Nevertheless, Del Rio has not carried her burden

of showing that the district court’s error affected her

substantial rights.   See Valenzuela-Quevedo, 407 F.3d at 733-34;

Mares, 402 F.3d at 521.   She thus has not shown that she should

receive relief on this claim.

     Del Rio’s argument that the sentencing provisions in 8

U.S.C. § 1326(b) are unconstitutional is, as she concedes,

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

247 (1998).   See Apprendi v. New Jersey, 530 U.S. 466, 489-490

(2000); United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.

2000).

     Del Rio has shown no reversible error in the district

court’s judgment.   Consequently, that judgment is AFFIRMED.